Order entered July 9, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00700-CV
                                     No. 05-15-00701-CV
                                     No. 05-15-00702-CV

                      IN RE WILLIAM RUSSELL DENVER, Relator

                 Original Proceeding from the 194th Judicial District Court
                                   Dallas County, Texas
                  Trial Court Cause No. F12-62195, F12-62196, F14-00186

                                          ORDER
                       Before Justices Lang-Miers, Evans and Whitehill

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We DENY as unnecessary relator’s motion for leave to file a petition for writ of mandamus.

Although we have considered the petition for writ of mandamus without the filing of the required

number of copies, we DENY as moot relator’s request for suspension of rule 9.3 of the Texas

Rules of Appellate Procedure. We ORDER relator to bear the costs of this original proceeding.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE